Title: To Benjamin Franklin from Jonathan Williams, Jr., 23 February 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Feb. 23. 1779.
I have recved your Favour of the 10th Inst. & set down to answer your Questions about M Mercier in the order you have written them.—

  
  
  

No. 1.

There is realy a Bala due to him on the accot he gave in to me which I should have paid him if he had returned to his Duty. The Law may perhaps intitle him to it now but I don’t think he deserves it— £316.


No. 2
}
All these Expences that ought to have been paid have been long since settled. If M Mercier has paid them again it is own Fault.—


3


  4


  5


  6


  7

I don’t understand this, having had nothing to [do?] in sending one of these men to Boston as I can remember.—


As to my Letters of 5 Feb & Augt 27. I don’t think them any honorable Testimonies for Mercier & wonder he should produce them— I am in haste most respectfully Hond Sir Your dutifull & affec Kinsman
Jona Williams J
The Hon. Dr. Franklin.
 
Notation: Jona Williams Nantes 23 fr. 1779.
